—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Smith, J.), dated January 14, 1992, which denied his motion, denominated as one for renewal, but which was, in actuality, a motion for reargument.
Ordered that the appeal is dismissed, with costs.
Since the plaintiff failed to offer a reasonable excuse as to why the additional facts submitted on the purported motion for renewal were not submitted on the original application, the motion was in actuality a motion for reargument. No appeal lies from an order denying a motion for reargument (see, King v Rockaway One Co., 202 AD2d 395). Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.